Citation Nr: 1422652	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  05-05 881	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 40 percent for lumbosacral strain and entitlement to a total disability rating based on individual unemployability (TDIU).  A Travel Board hearing was held at the RO in Providence, Rhode Island, in February 2007 before Veterans Law Judge (VLJ) K. A. Banfield and a copy of the hearing transcript has been added to the record.  Another Travel Board hearing was held at the RO in Columbia, South Carolina, in July 2013 before the undersigned VLJ and a copy of this hearing transcript also has been added to the record.

Because the Veteran currently lives within the jurisdiction of the RO in Columbia, South Carolina, that facility retains jurisdiction in this appeal.

In May 2007 and in October 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a July 2012 rating decision, the RO in Columbia, South Carolina, granted, in pertinent part, the Veteran's claim of entitlement to a TDIU.  Accordingly, an issue relating to TDIU is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) held that under 38 C.F.R. § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  The Court also held that, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id.

In this case, as noted above, the Veteran presented testimony at two Board hearings before two different VLJ's concerning the issue of entitlement to an increased rating for her lumbosacral strain.  Accordingly, pursuant to 38 C.F.R. § 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran offering her the opportunity to testify at a hearing before a third VLJ who will participate in the panel decision.  The Veteran indicated in an October 2013 response to this letter that she wished to testify at a hearing by videoconference before a third VLJ.  The Board issued a November 2013 remand directing that this hearing be scheduled at the AOJ.

In April 2014 correspondence, the Veteran, through her service representative, requested that her appeal be withdrawn.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1986 to December 1991.

2.	On April 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


